                 Case 1-19-46777-ess     Doc 28     Filed 12/17/20      Entered 12/17/20 14:18:42




                                       Rosen & Kantrow
                                      A Professional Limited Liability Company
                                                   Attorneys at Law
                                                    38 New Street
                                            Huntington, New York 11743
                                                    631 423 8527
                                               arosen@rkdlawfirm.com

AVRUM J. ROSEN                                                            ALLAN B. MENDELSOHN *
FRED S. KANTROW                                                           MICHAEL J. O’SULLIVAN*
                                                                          (* of counsel )
  ------------

DEBORAH L. DOBBIN
NICO G. PIZZO
ALEX E. TSIONIS +
(+ also admitted in New Jersey)
                                                          December 17, 2020

Debra Kramer, Esq.
Debra Kramer, PLLC
10 Pantigo Road, Suite 1
East Hampton, NY 11937

Re:         In re Dalip Singh, 19-46777-ess
            Law Firm’s Billable Hourly Rates

Dear Ms. Kramer:

As you are aware, Rosen & Kantrow, PLLC, (“Law Firm”) serves as counsel to you in your capacity as the
chapter 7 trustee in a number of cases pending before the Court. In connection with the Order authorizing
the Law Firm’s retention, in the event that the Law Firm makes a change to the billable hourly rates
charged by the Law Firm, the Law Firm is required to advise you, the Court and the United States Trustee.
Accordingly, please be advised that commencing on January 1, 2021, the Law Firm’s rates shall be as
follows:

            Avrum J. Rosen, Esq.          $620.00
            Fred S. Kantrow, Esq.         $600.00
            Deborah L. Dobbin, Esq.       $520.00
            Nico G. Pizzo                 $325.00
            Alex E. Tsionis               $400.00
            Paralegal Time                $150.00

Thank you.

                                                          Very truly yours,

                                                          S/Avrum J. Rosen
                                                          Avrum J. Rosen
